Title: To Thomas Jefferson from John Bondfield, 20 October 1787
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 20. 8bre. 1787.

I have the honor to transmit you the State of Imports of Tobacco from the United States to this Port from 1 January 1786 to 24 Sept 1787, since which are arrived four or five Vessels principally  for account of the Contractors. I have divided the State in two parts the one containing the Imports on private Account the other from Mr. Morris, on Account of his Contract.
We have arrivals that left America 1 and 4 Sept. but being the same date of the Packet arrived at Havre you have consiquently all and more that our Informations contain. Every exertion on the part of the Marine department in this port to hasten the Equiptments of the fleets—a change must take place in the department of the finances. Confidence in the present Directors is wanting which occations negotiations very disadvantageous, a circumstance very prejudicial in the present mom[ent.]
I have the honor to be most respectfully Sir Your most Obedient Humble Servant,

John Bondfield

